
	
		II
		109th CONGRESS
		2d Session
		S. 3801
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Smith (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To support the implementation of the Darfur Peace
		  Agreement and to protect the lives and address the humanitarian needs of the
		  people of Darfur, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Peace in Darfur Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)On July 22, 2004,
			 the Senate agreed to Senate Concurrent Resolution 133, 108th Congress, and the
			 House of Representatives agreed to House Concurrent Resolution 467, 108th
			 Congress, both of which declared that the atrocities occurring in Darfur,
			 Sudan, are genocide.
			(2)In February 2006,
			 a panel of experts authorized by the United Nations Security Council identified
			 17 individuals responsible for atrocities in the Darfur region of Sudan and,
			 subsequently, the United Nations Security Council authorized sanctions against
			 4 of those individuals.
			(3)In 2006, the
			 African Union hosted in Abuja, Nigeria, the Inter-Sudanese Peace Talks on the
			 Conflict in Darfur, which resulted in the acceptance of the Darfur Peace
			 Agreement, an Agreement that provides for resolution of the conflict in
			 Darfur.
			(4)On May 5, 2006,
			 the Sudanese Government of National Unity and the faction of the SLM led by
			 Minni Minawi signed the Darfur Peace Agreement, however, the Justice and Equity
			 Movement of Kahlil Ibrahim and the splinter group of the SLM led by Abdulwahid
			 Al Nour refused to sign that Agreement.
			(5)The Darfur Peace
			 Agreement imposes an immediate cease-fire, reiterates the cease-fire
			 commitments made by the parties to conflict in Darfur in 2004, and requires the
			 Government of Sudan to neutralize and disarm the Janjaweed which operates in
			 the Darfur region of Sudan.
			(6)Verifying that
			 the Janjaweed are neutralized and disarmed as stipulated in the Darfur Peace
			 Agreement will require intensive international engagement.
			(7)The Darfur Peace
			 Agreement calls for a Joint Assessment Mission to be led by the World Bank and
			 the United Nations to determine the post-conflict recovery and development
			 needs of Darfur, and requires the Government of Sudan to ensure that rebels
			 from Chad in Darfur respect that Agreement, reinforcing provisions in the
			 Tripoli Agreement of February 8, 2006 between the Government of Sudan and the
			 Government of Chad.
			(8)On May 15, 2006,
			 the African Union Peace and Security Council decided that concrete steps should
			 be taken to effect the transition from the African Union’s 7,000-person African
			 Mission in Sudan (hereinafter referred to as AMIS) peacekeeping
			 force in the Darfur region to a follow-on United Nations peacekeeping
			 mission.
			(9)On May 16, 2006,
			 the United Nations Security Council adopted Resolution 1679 that calls upon the
			 African Union to agree with the United Nations on requirements to
			 strengthen AMIS’s capacity to enforce the security arrangements of the Darfur
			 Peace Agreement, with a view to a follow-on United Nations operation in
			 Darfur and calls for the deployment of a joint African Union and United
			 Nations technical assessment mission.
			(10)On June 22,
			 2006, the African Union and United Nations technical assessment mission to
			 Sudan recommended that the United Nations Secretary-General consider expanding
			 the United Nations Mission in Sudan into Darfur and that such Mission should
			 assume all monitoring and verification responsibilities for security
			 arrangements carried out under the Darfur Peace Agreement.
			(11)On June 27,
			 2006, the African Union Peace and Security Council reaffirmed its decision to
			 end the mandate of AMIS on September 30, 2006, and transition AMIS to a
			 follow-on United Nations peacekeeping mission.
			(12)Senior officials
			 of the Government of Sudan continue to publicly oppose the deployment of a
			 follow-on United Nations peacekeeping mission and obstruct the transition from
			 AMIS to a follow-on United Nations peacekeeping mission.
			(13)Since the
			 signing of the Darfur Peace Agreement, the African Union has requested enhanced
			 support from NATO for AMIS, and NATO has agreed to develop options for possible
			 continued support to AMIS and also support for a possible follow-on United
			 Nations peacekeeping mission in Darfur.
			(14)More than
			 3,000,000 people in Darfur are dependent on humanitarian assistance for
			 survival.
			(15)The United
			 States has been the largest single donor of humanitarian assistance to the
			 people of Darfur, contributing more than $1,000,000,000 since 2003 to help
			 alleviate the suffering in that region. United States contributions provide
			 desperately needed assistance in a wide range of areas, including, among other
			 things, 85 percent of the food distributed by the World Food Programme in 2006
			 and programs to assist the victims of gender-based violence.
			(16)The United
			 Nations Office for the Coordination of Humanitarian Assistance reports that
			 substantial food, water, sanitation, health, and other humanitarian needs in
			 Darfur are not being met. The World Food Programme continues seeking
			 contributions for humanitarian assistance for Darfur refugees and internally
			 displaced persons in order to fill the $400,000,000 shortfall for its
			 operations in Sudan. The violence and banditry prevents humanitarian assistance
			 from reaching many of the needy in Darfur and further has prevented villagers
			 from cultivating crops and engaging in trade and other economic
			 activities.
			(17)The United
			 States, NATO, and the international community have an interest in strengthening
			 the international security guarantees and verification through a follow-on
			 United Nations peacekeeping mission in order to implement the Darfur Peace
			 Agreement, protect civilians, and alleviate the suffering resulting from the
			 crisis in Darfur.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress  means the Committee on Foreign Relations of the Senate and the
			 Committee on International Relations of the House of Representatives.
			(2)AMISThe term AMIS means the
			 African Union Mission in Sudan.
			(3)Darfur Peace
			 AgreementThe term Darfur Peace Agreement means
			 the Darfur Peace Agreement done at Abuja, Nigeria, May 5, 2006, developed
			 during the Inter-Sudanese Peace Talks hosted by the African Union.
			(4)Follow-on
			 United Nations peacekeeping missionThe term follow-on
			 United Nations peacekeeping mission means a peacekeeping mission carried
			 out subsequent to AMIS in the Darfur region of Sudan by members of the United
			 Nations pursuant to a mandate promulgated under Chapter VII of the Charter of
			 the United Nations.
			(5)Government of
			 SudanThe term Government of Sudan means the
			 National Congress Party (formerly known as the National Islamic Front)
			 led-government in Khartoum, Sudan, or any successor government formed on or
			 after the date of this Act, including the National Unity Government agreed upon
			 in the Comprehensive Peace Agreement for Sudan, except that such term does not
			 include the regional Government of Southern Sudan.
			(6)Immediate
			 familyThe term immediate family with respect to an
			 individual, means spouse and children of that individual.
			(7)JanjaweedThe
			 term Janjaweed means the militias and armed groups operating in
			 the Darfur region of Sudan that are required to be disarmed and neutralized
			 pursuant to the Darfur Peace Agreement.
			(8)Leaders of the
			 Government of SudanThe term leaders of the Government of
			 Sudan means the President and Vice Presidents of Sudan, officials of the
			 Government of Sudan who serve as ministers, the leaders of a political party in
			 Sudan, and the leaders of the armed forces and the security forces of
			 Sudan.
			(9)NATOThe
			 term NATO means the North Atlantic Treaty Organisation.
			(10)PropertyThe
			 term property means any property (including patents, copyrights,
			 trademarks, and any other form of intellectual property), whether real,
			 personal, or mixed, and any present, future, or contingent right, security, or
			 other interest therein, including any leasehold interest.
			(11)SLMThe
			 term SLM means the Sudan Liberation Movement.
			(12)United States
			 nationalThe term United States national
			 means—
				(A)an individual who
			 is a citizen of the United States or an individual who, though not a citizen of
			 the United States, owes permanent allegiance to the United States; or
				(B)a legal entity
			 that is organized under the laws of the United States, or of any State, the
			 District of Columbia, the Commonwealth of Puerto Rico, or any other territory
			 or possession of the United States, and which has its principal place of
			 business in the United States.
				4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the President
			 should—
				(A)assign the
			 individual appointed as the Presidential Special Envoy for Sudan pursuant to
			 title I of the Emergency Supplemental Appropriations Act for Defense, the
			 Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120
			 Stat. 418) the task of supporting the peace process in Darfur and other regions
			 of Sudan, including developing recommendations to facilitate the peace
			 process;
				(B)implement, and
			 work with the international community to obtain implementation by other
			 countries of, targeted sanctions against each individual identified by a panel
			 of experts on Sudan established by the United Nations Security Council and
			 against any other individual in the Government of Sudan or an armed group
			 operating in Darfur responsible for violations of the cease-fire, attacks on
			 civilians, peacekeepers, or humanitarian relief providers, obstructing the
			 deployment of a follow-on United Nations peacekeeping mission, or otherwise
			 impeding the implementation of the Darfur Peace Agreement;
				(C)call on the
			 Government of Sudan, the armed groups operating in Sudan, the United Nations,
			 NATO, the African Union, the European Union, the Arab League, and the
			 international community to take the measures described in paragraphs (2)
			 through (11) to support the peace process in Darfur, to protect civilians, and
			 to address the humanitarian crisis in Darfur; and
				(D)after the
			 deployment of a follow-on United Nations peacekeeping mission to Darfur and
			 peace and stability have been achieved, convene an international summit for the
			 purpose of building international backing and support for the safe, voluntary,
			 and sustainable return of refugees and internally displaced persons to their
			 homes and for the social, economic, and political recovery of Darfur;
				(2)the Government of
			 Sudan should—
				(A)immediately allow
			 the United Nations to establish and rapidly deploy a robust follow-on United
			 Nations peacekeeping mission in Darfur;
				(B)fully cooperate
			 with AMIS and facilitate the efforts of AMIS in verifying the cease-fire and of
			 the disarming and neutralizing of the Janjaweed;
				(C)facilitate and
			 fully cooperate with a follow-on United Nations peacekeeping mission in Darfur;
			 and
				(D)allow and
			 facilitate the external verification by a follow-on United Nations peacekeeping
			 mission of the cease-fire and of the disarming and neutralizing of the
			 Janjaweed;
				(3)the Government of
			 Sudan, the SLM, and other parties to the Darfur Peace Agreement should fully
			 implement that agreement, particularly the commitment to respect a cease-fire
			 and to disarm and neutralize the Janjaweed;
			(4)the other armed
			 groups operating in Darfur that did not sign the Darfur Peace Agreement should
			 fully respect and not impede the implementation of that Agreement, including
			 respecting the cease-fire;
			(5)the United
			 Nations Department of Peacekeeping Operations should prepare to rapidly deploy
			 a peacekeeping mission to Darfur and the United Nations Security Council should
			 authorize a follow-on United Nations peacekeeping mission in Darfur;
			(6)the United
			 Nations Security Council should adopt a resolution calling on member countries
			 or appropriate international organizations, such as NATO, to enforce the no-fly
			 zone in and over the Darfur region established under United Nations Security
			 Council Resolution 1591 (2005);
			(7)the United
			 Nations Security Council should implement sanctions that target representatives
			 of the Government of Sudan or any armed group operating in Darfur that violates
			 the cease-fire, attacks civilians, peacekeepers, or humanitarian relief
			 providers, or otherwise impedes the implementation of the Darfur Peace
			 Agreement;
			(8)NATO should
			 enforce the no-fly zone in and over the Darfur region, if requested to do so by
			 the United Nations, and should provide airlift and other logistical and
			 intelligence support to AMIS and to a follow-on United Nations peacekeeping
			 mission;
			(9)the African
			 Union, the Arab League, the European Union, and other members of the
			 international community should provide additional personnel, equipment,
			 financial, and logistical support to help AMIS improve its ability to provide
			 security in Darfur and implement the Darfur Peace Agreement until a follow-on
			 United Nations peacekeeping mission can be deployed;
			(10)the
			 international community, especially members of the European Union and the Arab
			 League, should promptly fulfill their prior pledges to provide assistance and
			 increase their food and humanitarian aid for Darfur to address the shortfall of
			 contributions that the United Nations Office for the Coordination of
			 Humanitarian Affairs has estimated to be more than $400,000,000; and
			(11)after the
			 deployment of a United Nations peacekeeping force, the World Bank, the United
			 Nations, and the international community should, as soon as conditions are
			 appropriate, convene an international conference to prepare plans and identify
			 resources to help support refugees and internally displaced persons and to
			 assist them in making a safe and voluntary return home and resuming their
			 livelihoods.
			5.Sanctions
			 against the Government of Sudan
			(a)Blocking
			 Sudanese assets in the United States
				(1)In
			 generalAll property and interests in property, including all
			 commercial, industrial, or public utility undertaking or entity, of, or in the
			 name of, the Government of Sudan that is in the United States, or that enters
			 into the United States, or that is or that comes within the possession or
			 control of a United States national, including a branch of such national
			 located in a foreign country is blocked from all transfer.
				(2)Exercise of
			 authoritiesThe Secretary of the Treasury, in consultation with
			 the Secretary of State, shall take such actions, including the promulgation of
			 regulations, orders, directives, rulings, instructions, and licenses, and
			 employ all powers granted to the President by the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.), as may be necessary, to carry out
			 this section.
				(3)Prohibited
			 transfersTransfers prohibited under paragraph (1) shall include
			 payments or transfers of any property or thing of economic value by a United
			 States national to—
					(A)the Government of
			 Sudan;
					(B)a person acting
			 for or on behalf of the Government of Sudan; or
					(C)a person owned or
			 controlled, directly or indirectly, by a person or entity described in
			 subparagraph (A) or (B).
					(4)Payment of
			 expensesAll expenses incident to the blocking and maintenance of
			 property blocked under paragraph (1) shall be charged to the owners or
			 operators of such property, and shall not be paid for by blocked funds.
				(b)Other
			 prohibitions
				(1)In
			 generalThe following are prohibited:
					(A)Any transaction
			 within the United States or by a United States national relating to any vessel
			 in which a majority or controlling interest is held by a person or entity in,
			 or operating from, Sudan regardless of the flag under which the vessel
			 sails.
					(B)The exportation
			 to Sudan or to any entity operated from Sudan or owned and controlled by the
			 Government of Sudan, directly or indirectly, of any goods, technology, or
			 services, either—
						(i)from the United
			 States;
						(ii)requiring the
			 issuance of a license by a Federal agency; or
						(iii)involving the
			 use of United States registered vessels or aircraft, or any activity that
			 promotes or is intended to promote such exportation.
						(C)Any dealing by a
			 United States national in—
						(i)property
			 originating in Sudan or exported from Sudan;
						(ii)property
			 intended for exportation from Sudan to any country or exportation to Sudan from
			 any country; or
						(iii)any activity of
			 any kind that promotes or is intended to promote such dealing described in
			 clauses (i) or (ii).
						(D)The performance
			 by a United States national of any contract, including a financing contract, in
			 support of an industrial, commercial, public utility, or governmental project
			 in Sudan.
					(2)Statutory
			 constructionNothing in this subsection prevents the issuance of
			 licenses to ensure the safety of civil aviation and safe operation of
			 commercial passenger aircraft of United States origin and to ensure the safety
			 of oceangoing maritime traffic in international waters.
				(c)Prohibited
			 loans and investment
				(1)United States
			 government financingNo loan, credit guarantee, insurance,
			 financing, or other similar financial assistance may be extended by any agency
			 of the United States Government, including the Export-Import Bank of the United
			 States and the Overseas Private Investment Corporation, to the Government of
			 Sudan.
				(2)Trade and
			 development agencyNotwithstanding any other provision of law,
			 funds made appropriated or otherwise made available by law may not be made
			 available for activities of the Trade and Development Agency in or for
			 Sudan.
				(3)Prohibition on
			 private creditsNo United States national may make or approve any
			 loan or other extension of credit, directly or indirectly, to the Government of
			 Sudan or to any corporation, partnership, or other organization that is owned
			 or controlled by the Government of Sudan.
				(d)Prohibition of
			 military-to-military cooperationThe United States Government
			 (including any agency or entity of the United States) shall not provide
			 assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or
			 the Arms Export Control Act (22 U.S.C. 2751 et seq.) (including the provision
			 of Foreign Military Financing under section 23 of the Arms Export Control Act
			 (22 U.S.C. 2763) or international military education and training under chapter
			 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347) or provide
			 any defense articles or defense services under those Acts, to the armed forces
			 of the Government of Sudan.
			(e)ExceptionsThe
			 sanctions in this section—
				(1)may not—
					(A)prohibit the
			 transshipment through Sudan of commodities and products originating outside
			 Sudan and temporarily present in the territory of Sudan only for the purpose of
			 such transshipment;
					(B)apply to
			 humanitarian assistance to the people of Sudan;
					(C)apply to
			 materials described in section 203(b)(3) of the International Emergency
			 Economic Powers Act (50 U.S.C. 1702(b)(3)) relating to informational materials;
			 or
					(D)apply to assets,
			 transactions, or persons living in the territory of or under the control of the
			 Government of Southern Sudan established pursuant to the Comprehensive Peace
			 Agreement between the Government of Sudan and the Sudan People’s Liberation
			 Movement of January 9, 2005; and
					(2)may be waived, in
			 whole or in part, with respect to persons, assets, or transactions by the
			 President, if the President submits to the appropriate committees of Congress a
			 certification that waiver of such sanctions are in the interest of the
			 resolution of a conflict in any region of Sudan or are in the national security
			 interest of the United States.
				6.Certifications
			 and reports to Congress
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, and every 180 days thereafter, the President shall submit to the
			 appropriate committees of Congress, the Committee on Armed Services of the
			 Senate, and the Committee on Armed Services of the House of
			 Representatives—
				(1)a certification
			 as to whether the Government of Sudan and the other parties to the Darfur Peace
			 Agreement are complying with the cease-fire and the other final security
			 arrangements of that Agreement; and
				(2)a report—
					(A)describing any
			 sanctions imposed on Sudan by the United States, the United Nations, or by a
			 foreign country; and
					(B)describing and
			 assessing the situation in Darfur, including—
						(i)a
			 determination of whether the Government of Sudan has agreed to allow a
			 follow-on United Nations peacekeeping mission to operate in the Darfur
			 region;
						(ii)a
			 description of the progress made in meeting the schedules for implementing the
			 comprehensive cease-fire and final security arrangements in the Darfur Peace
			 Agreement, in particular neutralizing and disarming the Janjaweed, the SLM, the
			 Justice and Equity Movement, and the other armed groups in Darfur;
						(iii)whether the
			 Government of Sudan is allowing the external verification by a follow-on United
			 Nations peacekeeping mission of neutralizing and disarming the
			 Janjaweed;
						(iv)a
			 description of efforts by the United States to provide or obtain airlift,
			 logistical, training, and other support directly, through NATO, or by other
			 means, to AMIS and to a follow-on United Nations peacekeeping mission in
			 Darfur;
						(v)a
			 description of efforts by the United States to increase participation by
			 foreign countries in AMIS and in a follow-on United Nations peacekeeping
			 mission in Darfur and a list, disaggregated by country, of current and expected
			 troop contributions to peacekeeping operations in Darfur;
						(vi)a
			 description of the extent to which other countries directly or indirectly are
			 supporting violence in Darfur, particularly through weapon flows, or support to
			 either armed groups operating in Darfur or to the armed forces of the
			 Government of Sudan, and the extent to which the Government of Sudan is
			 supporting violence in Chad and other neighboring countries;
						(vii)a
			 description of the support provided to militia and other irregular armed groups
			 in Sudan and in other countries by the Government of Sudan; and
						(viii)a description
			 of the humanitarian assistance needs of the people in the Darfur region and for
			 refugees in Chad and the level of humanitarian assistance provided by the
			 United States, the Government of Sudan, and the international community.
						(b)Authority for
			 other activities
				(1)In
			 generalIf the President submits, for a reporting period, a
			 certification under subsection (a)(1) that the Government of Sudan is complying
			 with its obligations in the Darfur Peace Agreement and a report that states
			 that the Government of Sudan has agreed to allow a follow-on United Nations
			 peacekeeping mission to operate in the Darfur region and is allowing the
			 external verification of the neutralizing and disarming of the Janjaweed, the
			 President—
					(A)shall request
			 recommendations to further the peace process in Sudan from the Special Envoy
			 for Sudan;
					(B)is authorized to
			 implement the recommendations described in subparagraph (A) during the next
			 reporting period; and
					(C)shall consult
			 with the appropriate committees of Congress on any recommendations described in
			 subparagraph (A) that the President is considering implementing and on any
			 other measures the President intends to take to promote peace in Sudan or to
			 address humanitarian needs in the region.
					(2)Relationship to
			 other authorityNo provision of this Act shall limit the
			 authority of the Special Envoy for Sudan to provide advice, at any time, to the
			 President or to any other appropriate person or from otherwise acting to
			 promote peace in Sudan and to address humanitarian needs in Sudan.
				(c)Penalties for
			 non-cooperationIf the President submits, for a reporting period,
			 a certification under subsection (a)(1) that the Government of Sudan is not
			 complying with its obligations in the Darfur Peace Agreement or a report that
			 states that the Government of Sudan has not agreed to allow a follow-on United
			 Nations peacekeeping mission to operate in the Darfur region or is not allowing
			 the external verification of the neutralizing and disarming of the Janjaweed,
			 the President shall—
				(1)impose targeted
			 sanctions on the leaders of the Government of Sudan and their immediate
			 families, including blocking the transfer of any property of such individuals
			 that is in the United States, or that enters into the United States, or that is
			 or that comes within the possession or control of a United States national,
			 including a branch of such national located in a foreign country and
			 restricting the travel of such individuals to or over the United States and its
			 territories;
				(2)urge the
			 international community to impose similar targeted sanctions against the
			 leaders of the Government of Sudan and their immediate families;
				(3)encourage foreign
			 countries to impose sanctions against the Government of Sudan that are
			 comparable to the sanctions described in Executive Order 13067 of November 3,
			 1997 (62 Federal Register 59989) or in this Act; and
				(4)prevent the
			 normalization of bilateral relations between the United States and Sudan,
			 including opposing exchanging ambassadors with Sudan, and oppose the
			 reintegration of Sudan into the global community, including opposing the
			 admission to the World Trade Organization or other regional or international
			 economic or political organization.
				7.Reports on
			 investments in Sudan and assets of the leaders of Sudan
			(a)United States
			 investment in Sudan
				(1)Requirement for
			 reportNot later than 180 days after the date of the enactment of
			 this Act, and every 180 days thereafter, the Secretary of Commerce shall, in
			 consultation with the Secretary of State and Secretary of the Treasury, prepare
			 a report of the list of persons (other than Sudanese persons) that have
			 invested $5,000,000 or more in Sudan or have announced plans for such an
			 investment in Sudan.
				(2)PublicationThe
			 Secretary of Commerce shall publish each report required by paragraph (1) in
			 the Federal Register.
				(b)Sudanese
			 investments in the United States
				(1)Requirement for
			 reportNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of the Treasury shall, in consultation with the
			 Secretary of State, submit to the appropriate committees of Congress a report
			 on the amounts and location of assets of the leaders of the Government of Sudan
			 and their immediate families that are located in the United States or in a
			 foreign country other than Sudan.
				(2)Form of
			 reportThe report required by paragraph (1) shall be submitted in
			 an unclassified form and may have a classified annex.
				8.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated an additional $150,000,000 for each of the fiscal
			 years 2008 through 2012 to provide food, health, water, and other humanitarian
			 assistance to the refugees and internally displaced persons of Darfur.
		
